NOTICE OF ALLOWANCE
The amendments and response filed 23 November 2021 are acknowledged and have been considered in their entirety. 
Claims 1, 3-4, 9-12 and 14-17 are pending and subject to examination.

Withdrawal of Previous Rejections
The objection to the specification is withdrawn in view of the amendments to correct the typographical error on p. 6, lines 27-29.
The objection to the claims/specification for not having the Abstract on a separate page is withdrawn in view of the submission of the Abstract on a separate page.
The objection to claims 5-8 is withdrawn in view of the cancellation of said claims.
The objection to claim 15 for not italicizing the species names is withdrawn in view of the amendments to do so.
The rejection of claims 1-15 under 35 U.S.C. 112(b) for recitation of “use” of particular elements in the claims without putting forth an actual method step is withdrawn in view of the amendments to the claims to rectify this.
The rejection of claims 1-15 under 35 U.S.C. 112(a), written description and scope of enablement is withdrawn in view of the amendments to the claims submitted and below, and in further view of inclusion or the rhamnosyl donor as well as SEQ ID NO: 2 in claim 1, wherein inclusion of rhamnosyl donor permits extra breadth to SEQ ID NO: 2.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Markowicz on 03 February 2022.
The application has been amended as follows: 
In the Claims (11/23/2021):
1.	(Currently amended) An enzymatic method for preparing Rebaudioside J, the method comprising reacting rebaudioside A with a rhamnosyl donor in a reaction system comprising:
Recombinant cells comprising a UDP-glycosyltransferase and/or a UDP-glycosyltransferase prepared therefrom, wherein the UDP-glycosyltransferase has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2. 

18.	(New)  The enzymatic method of claim 1, wherein the UDP-glycosyltransferase comprises SEQ ID NO: 2.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An enzymatic method for preparing Rebaudioside J, the method comprising reacting rebaudioside A with a rhamnosyl donor in a reaction system comprising:
Recombinant cells comprising a UDP-glycosyltransferase and/or a UDP-glycosyltransferase prepared therefrom, wherein the UDP-glycosyltransferase has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2.  While the UDP-glycosyltransferase of SEQ ID NO: 2 was known to catalyze the conversion of Reb A in the presence of UDP-glucose to Reb D (See Markosyan et al., WO 2013/176738 and cited previously) the prior art does not teach or suggest that utilizing a rhamnosyl substrate and Reb A can convert to Reb J rather than Reb D.  As such, the claims are deemed novel and non-obvious and claims 1, 3-4, 9-12 and 14-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 February 2022